 328 NLRB No. 111NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Three Rivers Youth and African American WorkersUnion. Case 6ŒCAŒ30347April 16, 1999DECISION AND ORDERBY MEMBERS FOX, HURTGEN, AND BRAMEPursuant to a charge filed on February 10, 1999, theGeneral Counsel of the National Labor Relations Boardissued a complaint on February 24, 1999, alleging thatthe Respondent has violated Section 8(a)(5) and (1) of
the National Labor Relations Act by refusing the Union™s
request to bargain following the Union™s certification in
Case 6ŒRCŒ11542.  (Official notice is taken of the ﬁrec-ordﬂ in the representation proceeding as defined in theBoard™s Rules and Regulations, Secs. 102.68 and
102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  TheRespondent filed an answer, with an affirmative defense,admitting in part and denying in part the allegations in
the complaint.On March 19, 1999, the General Counsel filed a Mo-tion for Summary Judgment.  On March 23, 1999, theBoard issued an order transferring the proceeding to the
Board and a Notice to Show Cause why the motion
should not be granted.  The Respondent filed a response
and the Union filed a brief in support of the General
Counsel™s motion.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain, but attacks the validity of the certification on thebasis of its objections to the election in the representationproceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a private non-profit social services agency with its headquarters andadministrative offices located at 2039 Termon Avenue,Pittsburgh, Pennsylvania, and service sites located in
Allegheny County and Washington County, Pennsylva-nia, has been engaged in the business of servicingabused, neglected, runaway and homeless youth and theirfamilies through a comprehensive and integrated spec-trum of education, vocational, residential, mental health,and in-home services.During the 12-month period ending January 31, 1999,the Respondent, in conducting its business operationsdescribed above, derived gross revenues in excess of
$250,000 from the operation of its business.  During the
same period of time the Respondent purchased and re-ceived directly from points located outside the Com-monwealth of Pennsylvania, for use at its AlleghenyCounty and Washington County, Pennsylvania service
sites goods and materials valued in excess of $50,000.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held June 30, 1998, the Unionwas certified on December 4, 1998, as the exclusive col-lective-bargaining representative of the employees in thefollowing appropriate unit:All full-time and regular part-time counselors, includ-ing residential counselors, general counselors, familypreservation counselors, and vocational counselors, and
educational outreach specialists, employed by the Em-ployer at its Allegheny County and WashingtonCounty, Pennsylvania, service sites; excluding all of-fice clerical employees and guards, professional em-ployees and supervisors as defined in the Act.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B.  Refusal to BargainAbout January 13, 1999, the Union, by letter, re-quested the Respondent to recognize and bargain with itas the exclusive collective-bargaining representative of
the unit and, since about January 27, 1999, the Respon-dent has failed and refused.  We find that this failure andrefusal constitutes an unlawful refusal to bargain in vio-lation of Section 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy failing and refusing on and after January 27, 1999,to recognize and bargain with the Union as the exclusivecollective-bargaining representative of employees in the
appropriate unit, the Respondent has engaged in unfair
labor practices affecting commerce within the meaning DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2of Section 8(a)(5) and (1) and Section 2(6) and (7) of theAct.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if anunderstanding is reached, to embody the understanding
in a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Three Rivers Youth, Pittsburgh, Pennsylva-nia, its officers, agents, successors, and assigns, shall1.  Cease and desist from(a)  Refusing to bargain with African American Work-ers Union, as the exclusive bargaining representative ofthe employees in the bargaining unit.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a)  On request, bargain with the Union as the exclu-sive representative of the employees in the followingappropriate unit on terms and conditions of employment
and, if an understanding is reached, embody the under-standing in a signed agreement:All full-time and regular part-time counselors, includ-ing residential counselors, general counselors, familypreservation counselors, and vocational counselors, and
educational outreach specialists, employed by the Em-ployer at its Allegheny County and WashingtonCounty, Pennsylvania, service sites; excluding all of-fice clerical employees and guards, professional em-ployees and supervisors as defined in the Act.(b)  Within 14 days after service by the Region, post atits facility in Pittsburgh, Pennsylvania, and service siteslocated in Allegheny County and Washington County,
Pennsylvania, copies of the attached notice marked ﬁAp-pendix.ﬂ1 Copies of the notice, on forms provided by the                                                       1 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂRegional Director for Region 6, after being signed by theRespondent™s authorized representative, shall be posted
by the Respondent and maintained for 60 consecutive
days in conspicuous places including all places where
notices to employees are customarily posted.  Reasonablesteps shall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by any other
material.  In the event that, during the pendency of these
proceedings, the Respondent has gone out of business or
closed the facility involved in these proceedings, the Re-spondent shall duplicate and mail, at its own expense, acopy of the notice to all current employees and former
employees employed by the Respondent at any time
since February 27, 1999.(c)  Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C. April 16, 1999Sarah M. Fox,                                 MemberPeter J. Hurtgen,                             MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT  refuse to bargain with African AmericanWorkers Union, as the exclusive representative of theemployees in the bargaining unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time counselors, includ-ing residential counselors, general counselors, family THREE RIVERS YOUTH3preservation counselors, and vocational counselors, andeducational outreach specialists, employed by us at our
Allegheny County and Washington County, Pennsyl-vania, service sites; excluding all office clerical em-ployees and guards, professional employees and super-visors as defined in the Act.                      THREE RIVERS YOUTH